Citation Nr: 1402946	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 2009, for the grant of compensation pursuant to 38 U.S.C.A. § 1151 for a non-healing wound status post resection of a left leg sarcoma.

2.  Entitlement to an effective date earlier than March 10, 2009, for the grant of compensation pursuant to 38 U.S.C.A. § 1151 for a residual scar from a left leg sarcoma status post-surgical resection with re-excision and brachytherapy.

3.  Entitlement to additional Department of Veterans Affairs (VA) compensation based on E.M. being recognized as a child for VA benefits purposes.

(The issue of entitlement to an apportionment of the Veteran's compensation benefits is the subject of another decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Walter H. Hornbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter comes to the Board of Veterans' Appeals from an August 2009 rating decision and a January 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at an October 2010 hearing held at the RO before a Decision Review Officer, a transcript of which has been associated with his claims file.

The Board's review includes the paper and electronic records.

The Veteran was scheduled twice for videoconference Board hearings, and in May 2012 his counsel withdrew the request for a Board hearing due to the practice of scheduling multiple hearings at the same date and time.  Therefore, no further development as to a Board hearing is necessary.

A September 2010 report of general information indicates that a member of the staff of the Veteran's congressman stated that the appellant no longer wished to pursue a claim of entitlement to a total disability rating based on individual unemployment (TDIU).  That person is not the appellant's representative and thus did not have the authority to withdraw the Veteran's claim of TDIU.  The issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to additional VA compensation based on E.M. being recognized as a child for VA benefits purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On March 10, 2009, the Veteran filed a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a non-healing wound status post resection of a left leg sarcoma and a residual scar from a left leg sarcoma status post-surgical resection with re-excision and brachytherapy, and the RO granted entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for those two disabilities effective March 10, 2009.

2.  The weight of evidence shows that no formal claim, informal claim, or written intent to file a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a non-healing wound status post resection of a left leg sarcoma and a residual scar from a left leg sarcoma status post-surgical resection with re-excision and brachytherapy was presented to VA between May 2005 when the Veteran underwent surgery at a VA medical center and March 9, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 10, 2009, for award of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a non-healing wound status post resection of a left leg sarcoma have not been met.  38 U.S.C.A. §§ 1151, 5101, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2013).

2.  The criteria for an effective date prior to March 10, 2009, for award of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a residual scar from a left leg sarcoma status post-surgical resection with re-excision and brachytherapy have not been met.  38 U.S.C.A. §§ 1151, 5101, 5107; 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with effective date of the disabilities on appeal following the grant of entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  Once entitlement to compensation pursuant to 38 U.S.C.A. § 1151 is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in March 2009 correspondence Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

Governing law and regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  The implementing VA regulation provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(a).  

For a claim of a disability due to hospitalization or other VA medical treatment, that is, a 38 U.S.C.A. § 1151 claim, the effective date is the date the injury or aggravation was suffered if the claim is received within one year from that date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(i)(1).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.

Analysis

The Veteran underwent surgery in May 2005 at a VA medical center for a left leg sarcoma and subsequently underwent four treatments of brachytherapy.  On March 10, 2009, the Veteran filed his formal claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a non-healing wound status post resection of a left leg sarcoma and a residual scar from a left leg sarcoma status post-surgical resection with re-excision and brachytherapy.  In the August 2009 rating decision, the RO granted entitlement to compensation pursuant to 38 U.S.C.A. § 1151 effective March 10, 2009, for a non-healing wound status post resection of a left leg sarcoma and a residual scar from a left leg sarcoma status post-surgical resection with re-excision and brachytherapy resulting from VA treatment in May 2005, and the Veteran timely appealed the assignment of that effective date for those two disabilities.

At the October 2010 hearing, the Veteran argued that an earlier effective date was warranted because within a year of his injury from VA treatment in May 2005 three things happened: (1) health care providers were aware that he was going to file a lawsuit; (2) he was told by health care providers, to include VA employees, that he should file a lawsuit; and (3) he was discussing with a lawyer the possibility of filing a lawsuit.  The counsel argued that the filing of the lawsuit against VA at minimum indicated an intent to file a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151.

In a November 2010 statement, the Veteran's counsel argues that correspondence from the appellant's former counsel, a letter from a VA contractor who provided services to the Veteran after his VA treatment in May 2005, and e-mails from the Veteran to a Chief of Staff at a VA medical center reflect that he was intending to file a claim for compensation pursuant to 38 U.S.C.A. § 1151 within one year of the treatment in May 2005.

A review of the claims file reveals no formal claim, informal claim, or written intent to file a claim of for compensation pursuant to 38 U.S.C.A. § 1151 was presented between May 2005 and March 9, 2009.  

The Veteran filed a claim in March 2007 against VA under the Federal Torts Claims Act.  That claim pertains to tort damages as opposed to VA compensation benefits.  It is a different claim than a claim for compensation benefits under 38 U.S.C.A. § 1151, and there is no statutory or regulatory provision that provides that a claim under the Federal Torts Claims Act will be accepted as a claim for VA compensation benefits under 38 U.S.C.A. § 1151.  Cf, e.g., 38 C.F.R. § 3.153 (2013) (an application on a form jointly prescribed by the Secretary and the Commissioner of Social Security filed with Social Security Administration will be considered a claim for death benefits and to have been received by VA as of the date of receipt by the Social Security Administration).  Therefore, the formal claim against VA under the Federal Torts Claims Act that was filed in March 2007 cannot be accepted as a formal claim, informal claim, or written intent to file a claim for compensation pursuant to 38 U.S.C.A. § 1151.

The fact that medical providers, such as a home care nurse who had a contract thru VA to care for the Veteran after his treatment in May 2005 and was not a VA employee as his counsel alleges, were aware that he communicated on numerous occasions his intent to bring a lawsuit (see, e.g., October 2010 statement of B.A.S., RN), and perhaps even told him that he should file a lawsuit does not qualify as a formal claim, informal claim, or written intent to file a claim for compensation pursuant to 38 U.S.C.A. § 1151.  Neither the appellant nor any representative of his at the time of these conversations with medical providers submitted anything in writing to VA indicating an intent to file an 1151 claim.  Indeed, his own statements and the statement of B.A.S., RN, indicate an intent to file a lawsuit, which he did in March 2007 under the Federal Torts Claims Act.

As for his e-mail correspondence with VA in December 2005, his e-mail to the VA Chief of Staff and others reflect that the Veteran stated that he had contacted his current counsel and that he expected his current counsel to contact VA soon.  His e-mail discusses his post-surgical treatment and does not state what the current counsel would be contacting VA about though based on the content of the e-mail it appears that the current counsel would be contacting VA about the post-surgical treatment.  There is no mention in the e-mail about a claim for VA compensation resulting from the surgery or for that matter a claim under the Federal Tort Claims Act.  In other words, this e-mail was about getting treatment from the VA and not getting money from the VA.  The Board also notes that the claims file reflects the current counsel did not contact VA about a claim for compensation benefits pursuant to38 U.S.C.A. § 1151.  Therefore, the e-mail from the Veteran is not a formal claim, informal claim, or written intent to file a claim for compensation pursuant to 38 U.S.C.A. § 1151.  

The various documents from the Veteran's former counsel dated in 2006 were not addressed to or sent to VA.  Instead, these documents were sent to medical experts for the purpose of those medical experts reviewing medical evidence as to the Veteran's "case" and to the appellant to inform of the medical evidence to be obtained as to his "case" against VA.  This counsel represented the Veteran in his Federal Torts Claims Act case against VA.  These documents do not indicate that this counsel was intending to file a claim for compensation under 38 U.S.C.A. § 1151, and no such claim was filed by that counsel.  In other words, these documents pertained to the Federal Torts Claims Act case against VA and not a claim for compensation under 38 U.S.C.A. § 1151.  In any event since these documents were never submitted to VA prior to March 10, 2009, these documents are not a formal claim, informal claim, or written intent to file a claim for compensation pursuant to 38 U.S.C.A. § 1151.

 Moreover, under 38 C.F.R. § 3.157, the date of a VA hospitalization or examination may be accepted as an "informal claim."  However, this regulation applies only to claims for increased ratings or to reopen previously denied claims, and it is manifestly not applicable to original claims, like this one for compensation under 38 U.S.C.A. § 1151.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

To some degree, the Veteran appears to be raising an argument couched in equity in that he contends that the disabilities occurred in May 2005 and so he should receive compensation from then on.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided this case based on the law and regulations.  Specifically, the effective date of compensation under 38 C.F.R. §38 U.S.C.A. § 1151 is based on the date that a claim therefor was filed since it was not filed within one year of when the disabilities first existed and thus not the date the disability first existed.  38 C.F.R. § 3.400.  

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that an effective date earlier than May 10, 2009, for award of compensation pursuant to 38 U.S.C.A. § 1151 for a non-healing wound status post resection of a left leg sarcoma and a residual scar from a left leg sarcoma status post-surgical resection with re-excision and brachytherapy is warranted.  Therefore, the preponderance of the evidence is against the claims, and they are denied.


ORDER

Entitlement to an effective date earlier than March 10, 2009, for the grant of compensation pursuant to 38 U.S.C.A. § 1151 for a non-healing wound status post resection of a left leg sarcoma is denied.

Entitlement to an effective date earlier than March 10, 2009, for the grant of compensation pursuant to 38 U.S.C.A. § 1151 for a residual scar from a left leg sarcoma status post-surgical resection with re-excision and brachytherapy is denied.


REMAND

In a January 2010 determination, the RO denied entitlement to additional VA compensation based on E.M. being recognized as a child for VA benefits purposes.  Later in January 2010, the Veteran filed a notice of disagreement with that determination.  However, no statement of the case (SOC) has been issued addressing this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his counsel addressing the issue of entitlement to additional VA compensation based on E.M. being recognized as a child for VA benefits purposes.  The Veteran and his counsel must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


